Appeal dismissed, without costs, on the ground as stated by the counsel for the appellant in open court, that the appeal was taken after the defendant became of age and no notice of appeal was served otherwise than upon the county clerk and upon her previously acting guardian ad litem. The practice to be followed is indicated in Campbell v. Bowne (5 Paige Ch. 34). We have also examined the record and while we do not agree with all the statements in the opinion of the learned official referee, we think that the proof at the hearing, of which the guardian ad litem does not appear to have had notice, was such that the referee would have been justified in declining to grant judgment to the plaintifi. All concur. [147 Misc. 134.]